Case 7:20-cv-00663-TTC-JCH Document 18-1 Filed 02/17/21 Page 1 of 1 Pageid#: 81




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

  ERIN LEA BARNETT,

          Plaintiff,

  v.                                                             Case No. 7:20CV663

  ROANOKE COUNTY SCHOOL BOARD,

          Defendant.

           AFFIDAVIT IN SUPPORT OF MOTION FOR DEFAULT JUDGMENT

          I, Thomas E. Strelka, declare under penalty of perjury that the following facts are true

  and correct to the best of my information and belief:

       1. I am the attorney for Plaintiff Erin Lea Barnett in this action.

       2. Ms. Barnett filed her complaint on November 12, 2020 (Dkt. #1).

       3. In response, Defendant filed a motion to dismiss pursuant to Rule 12(b)(6) on December

  7, 2020 (Dkt. # 4).

       4. This Court entered an Order denying that motion on January 25, 2021 (Dkt. # 14).

       5. As of the date of this filing, Defendant has not filed responsive pleadings to Plaintiff’s

  complaint after the Court denied Defendant’s motion to dismiss and Defendant is in default.




                                                 _________________________
                                                 Thomas E. Strelka, Esq. (VSB# 75488)
                                                   1
